960 A.2d 1290 (2008)
197 N.J. 19
In the Matter of Christopher L. MUSMANNO, an Attorney at Law.
D-39 September Term 2008
Supreme Court of New Jersey.
December 4, 2008.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of CHRISTOPHER L. MUSMANNO of DENVILLE, who was admitted to the bar of this State in 1988;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.1(a) (false statement of a material fact to a disciplinary authority) and RPC 8.4(b) (commission of a criminal act that adversely reflects on the lawyer's honesty, trustworthiness and fitness as a lawyer);
And the parties having agreed that respondent's conduct violated RPC 8.1(a) and RPC 8.4(b);
And the Disciplinary Review Board having determined that censure is the appropriate discipline for respondent's ethics violation and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that CHRISTOPHER L. MUSMANNO of DENVILLE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of *1291 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.